Case: 21-40297     Document: 00516149973         Page: 1     Date Filed: 12/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 30, 2021
                                  No. 21-40297
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Juan Javier Ornelas,

                                                           Plaintiff—Appellant,

                                       versus

   Leontyne Haynes,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:18-CV-65


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Juan Javier Ornelas, Texas prisoner # 01758617, filed a pro se civil
   rights complaint under 42 U.S.C. § 1983, alleging that while he was confined
   at the Eastham Unit within the Texas Department of Criminal Justice
   (TDCJ), Leontyne Haynes retaliated against him for reporting a sexual


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40297      Document: 00516149973          Page: 2   Date Filed: 12/30/2021




                                    No. 21-40297


   assault. Haynes served as the Eastham Unit’s Safe Prisons Officer and was
   responsible for documenting and reporting claims of sexual abuse.
          Ornelas argues that the district court erred in granting Haynes’s
   motion for summary judgment and dismissing his § 1983 claim for failure to
   exhaust his administrative remedies. He also moves for the appointment of
   counsel. This court reviews the grant of summary judgment de novo and
   applies the same standard used by the district court. Nickell v. Beau View of
   Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011).
          According to Ornelas, he complied with the prison’s informal
   reporting process by submitting a letter to the TDCJ’s Office of the Inspector
   General (OIG).      Even if his OIG letter were sufficient to exhaust
   administrative remedies, Ornelas makes no mention of any retaliation by
   Haynes for filing a grievance. Ornelas cannot avoid summary judgment by
   resting on “unsubstantiated assertions” and “conclusory claims” that he
   complied with the TDCJ’s informal reporting process. Duffie v. United
   States, 600 F.3d 362, 371 (5th Cir. 2010).
          Ornelas further argues that the “ordinary” two-step grievance
   process was not available to him because Haynes and “other unit officials”
   used intimidation to prevent him from filing a formal grievance. As Haynes
   points out, however, the numerous grievances submitted by Ornelas around
   the time of the alleged retaliation belie his claim that the ordinary grievance
   process was unavailable to him. See Ross v. Blake, 578 U.S. 632, 644 (2016).
          Ornelas next argues that his Step Two grievance gave the TDCJ fair
   notice of his retaliation claim and satisfied the exhaustion requirement. The
   TDCJ provides a two-step process for filing grievances, and a prisoner must
   pursue a grievance through both steps to satisfy the exhaustion requirement.
   See Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004). Though Ornelas
   mentioned Haynes’s retaliation in the last sentence of his Step Two




                                          2
Case: 21-40297        Document: 00516149973          Page: 3   Date Filed: 12/30/2021




                                      No. 21-40297


   grievance, he did not raise any claim of retaliation against Haynes in a Step
   One grievance. Because he did not comply with all administrative remedies
   and procedural rules, he has failed to exhaust his administrative remedies.
   See id.
             Finally, Ornelas argues that because his grievance was decided on the
   merits, Haynes has waived any argument of failure to exhaust his
   administrative remedies. Though the TDCJ’s OIG opened an investigation
   into Ornelas’s allegations of sexual assault, there is no evidence that his
   claims of retaliation raised in the related Step Two grievance were ever
   addressed on the merits. Accordingly, Haynes has not waived her argument
   that Ornelas’s claims of retaliation are unexhausted, and the district court
   did not err in dismissing Ornelas’s claims based on failure to comply with the
   TDCJ’s grievance process. See Gates v. Cook, 376 F.3d 323, 331 n.6 (5th Cir.
   2004).
             Based on the foregoing, the judgment of the district court is
   AFFIRMED.            Ornelas’s motion for the appointment of counsel is
   DENIED.




                                           3